DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2020 & 5/10/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 5/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,216,056 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Reasons for Allowance
In response to the amendments filed on 5/10/22, claims 2-21 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 2 & 21.  The prior art fails to disclose or teach controlling, by at least one processor: designating a first game being played by a primary player as a featured game in which participation of secondary players is allowed; displaying, over a communication network, simultaneously in real-time at a plurality of displays of a plurality of computing devices of a first plurality of secondary players, respectively, a progression of the first game as being played by the primary player; receiving from a first secondary player a first bet based on the progression of the featured game, in which the first bet speculates that a plurality of cards dealt in the featured game will have a first characteristic related to at least one of suits or ranks of the cards; providing a payout to the first secondary player based on a determination that the first characteristic matches the plurality of cards dealt in the first game, in which the payout is unaffected by whether the primary player wins the first game; designating a second game being played by another primary player to be the featured game, instead of the first game; and offering to the first plurality of secondary players an opportunity to bet on the second game.  As required by indepdnet claims.  
The closest prior art appears to be Schneider et al. (US Patent 5,639,088; referred to hereinafter as Schneider) and Karmarkar (US Patent Pub 20090062008; referred to hereinafter as Karmarkar).  Schneider disclose a gaming system that includes a central controller and at least one gaming machine.  The gaming machine provides the controller with an indication of the player playing the gaming and an indication of the success of the player playing.  The controller maintains a record for the player indicative of the number of rounds or iterations of the game.  The controller also maintains a record of the number of times the player has received one or more of a particular set of winning combinations.  Karmarkar teach a virtual gaming at a remote site uses legally randomized live video or pre-recorded video.  Karmarkar further teach remote gaming system which includes a multimedia video source at a casino which provides a live video or pre-recorded restricted-access video signal depicting a legally-authorized live casino game. A player accounting and tracking subsystem manages the accounts, player compensation rating and surveillance for a remote off-site player, as well as the on-site player on casino premises.  However, neither Schneider nor Karmarkar, individually or in combination with each other disclose or teach all the recited claim limitations as required by the independent claims.  Consequently, claims 2-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649